Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 15-22, 25, 29-32, and 34 are objected to because of the following informalities:  
In claim 15, lines 8 and 11; claim 16, line 1; claim 17, line 1; claim 19, lines 1-2; claim 20, line 2; claim 21, lines 3-4; claim 22, line 2; claim 25, line 2; claim 29, line 2; claim 30, line 1; claim 31, line 9; claim 32, line 4; and claim 34, line 2, rephrase “the transverse pin” to read --the elongate transverse pin--. In claim 18, line 1, rephrase “transverse elongate pin” to read --elongate transverse pin--. In claim 18, line 4 rephrase “the pin” to read --the elongate transverse pin--.
In claim 26, line 1, rephrase “an orthodontic device” to read --the orthodontic device--.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “traction element” in claims 15 and 31. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. Terms such as “element” or “member” are generic placeholder for the word “means”. For examination purposes, “traction element” in claims 15 and 31 is interpreted as “rubber bands, pistons, pins, or other elements may be used as long as a distal force can be provided to the distalization deivce” (Specification, Page 5, lines 26-30).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 15-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 15, 17, 21, and 31-33 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For examination purposes, the phrases “substantially parallel” and “substantially perpendicular” for defining the orientation of the first and second axes is interpreted as being parallel and perpendicular with slight angle deviations thereof. For examination purposes, the phrase “substantially cylindrical” is interpreted as a cylindrical body having parallel sides and round bases with a contour face connecting the bases as well as any other cylindrical body with any shaped base that has side edges that may or may not be parallel. 
Claims 15, 16, 20-21, 29-32, and 34 recite the term “can be” which renders the claim indefinite as to whether the limitation of rotation is actually part of the function of the transverse pin or not. The meets and bounds of the claims are not clear as it is ambiguous as to whether or not the transverse pin  rotates or if it is merely capable of being rotated. For examination purposes, rephrase “can be” in claims 15, 16, 20-21, 29-32 and 34 to read --is--.
Claim 21, line 6, recites the limitation “an inside”. This phrase renders the claim indefinite because it is unclear if an inside is a double inclusions of the same inside recited in claim 15. For examination purposes, rephrase “an inside” in claim 21 to read --the inside--.
Claim 25 recites the limitation "the longitudinal axis of the transverse pin" in lines 1-2 and “the longitudinal axis of the arm” in line 2.  There is insufficient antecedent basis for these limitation in the claim. Rephrase “the longitudinal axis of the transverse pin" in lines 1-2 to read --a longitudinal axis of the transverse pin--. Rephrase “the longitudinal axis of the arm” in line 2 to read --a longitudinal axis of the arm--.
Claim 29, line 2, recites the limitation “a longitudinal axis”. This phrase renders the claim indefinite because it is unclear if a longitudinal axis is a double inclusions of the same longitudinal axis recited in claim 20. For examination purposes, rephrase “a longitudinal axis” in claim 29 to read --the longitudinal axis--.
Claim 31 recites the limitation "the distal base surface" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. Rephrase “the distal base surface” to read --a distal base surface--.
Claims 18-19, 22-24, and 26-28 are rejected for being dependent on an indefinite claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 15-26 and 29-34, as best understood given by the 35 USC 112(b) above, are rejected under 35 U.S.C. 103 as being unpatentable over Lluch (U.S. Patent Pub. No. 20060257812) in view of Lluch (WO 03028575 A2; hereinafater Lluch’575’) and in further view of Jones (U.S. Patent No. 4795342) and Sarkisian (U.S. Patent Pub. No. 20060174897).
Regarding claim 15, Lluch discloses an orthodontic device (Paragraph 1 and Figures 1-2, Auxiliary element for the segmental distalisation of the canine-to-molar posterior maxillary area in orthodontic treatments) for the segmental distalization of a posterior jawbone area comprising: a mesial element 5 (Paragraph 8 and Figures 1-2, mesial element comprised of median arm 5) having an arm 5 (Paragraph 8 and Figures 1-2, median arm 5), wherein the arm 5 comprises a ball joint 1 (Paragraphs 8 and Figures 1-2, ball joint 1 at distal end of median arm 5) at a distal end of the arm 5, and the ball joint 1 has a mesial surface (see Modified Figure below, mesial surface of ball joint 1 adjacent to distal end of arm 5) and a distal surface (see Modified Figure below, distal surface of ball joint 1 opposite to distal end of arm 5); a distal base 12 (Paragraph 9 and Figures 1-2, distal segment 12) having a receptacle 6 (Paragraph 9 and Figures 1-2, cavity 6 receives ball joint 1) for receiving the ball joint 1; a first axis (see Modified Figure below, first axis extends in a bottom to top surface direction of the ball joint 1) and wherein an inside (Paragraph 9 and Figures 1-2, inner portion of cavity 6) of the receptacle 6 is such that the ball joint 1 is rotated about (Paragraph 9 and see Modified Figure below, lateral surplus of ball joint 1 within cavity 6 allows for lateral play and play with respect to the axis of the median arm, thereby the ball joint 1 is rotated about the first axis over a desired angle range limited by the lateral faces 7,8 of the cavity 6 with the lateral faces 2,3 of the ball joint) the first axis over an angle, and wherein the rotation about the first axis is limited (Paragraph 9 and see Modified Figure below, lateral surplus defined by the lateral faces 7,8 of the cavity 6 with the lateral faces 2,3 of the ball joint determines the limit that the ball joint is rotated about the first axis).

    PNG
    media_image1.png
    812
    503
    media_image1.png
    Greyscale

However, Lluch fails to explicitly disclose a mesial base surface configured for attachment to a premolar or a canine, a projection for coupling with a traction element, a distal base surface configured for attachment to a molar, wherein the first axis is defined as being substantially perpendicular to the distal base surface.
Lluch’575 teaches an analogous orthodontic device (Page 3/16, lines 10-25 and Figures 1-4, auxiliary element for the segmental distalization of the maxillary posterior canine area) with the analogous mesial element 1 (Page 3/16, lines 10-25 and Figure 1, mesial segment 1 has an arm that will be fixed to the canine) comprising a mesial base surface 3 (Page 3/16, lines 10-25 and Figure 2, Retentive base 3 of the mesial segment 1 that is fixed to the canine by means of adhesive) configured for attachment to a premolar or a canine, a projection 11 (Page 3/16, lines 10-25 and Figure 2, Blunt projection, located on the outside of the anterior end of the mesial segment, running up and forward, whose function is to allow the fixation of a class II elastic element) for coupling with a traction element (Page 3/16, lines 10-25, class II elastic element; this is the structure as defined by the 112f analysis above), the analogous distal base 2 (Page 3/16, lines 10-25 and Figures 1-4, Distal segment 2 that is fixed to the molar) having a distal base surface 4 (Page 3/16, lines 10-25 and Figures 2-3, Retentive base 4 of the distal segment that is fixed when molaring with adhesive) configured for attachment to a molar, wherein the analogous first axis (Page 3/16, lines 10-25 and see Modified Figure below, first axis extends in a bottom to top surface direction of the patella 7 which is perpendicular to the distal base surface 4; see 35 USC 112b defining “substantially” as slight differences in angle above and below 90°) is defined as being substantially perpendicular to the distal base surface 4.

    PNG
    media_image2.png
    446
    566
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mesial element and the distal base of Lluch, so that there is a mesial base surface configured for attachment to a premolar or a canine, a projection for coupling with a traction element, a distal base surface configured for attachment to a molar, wherein the first axis is defined as being substantially perpendicular to the distal base surface, as taught by Lluch’575 in order to provide an improved orthodontic device with an enhanced mesial element and distal base that connect to portions of the teeth with their respective base surfaces and couple with an elastic traction element for applied rotation (Lluch’575, Page 3/16, lines 10-25).
However, the combination of Lluch in view of Lluch’575 fails to explicitly disclose rotated about the first axis over an angle between 1° and 45°, and wherein the rotation about the first axis is limited by the mesial surface and/or the distal surface touching against the inside of the receptacle.
Jones teaches an analogous orthodontic device (Col. 1, lines 11-13, Col. 3, lines 42-44, and Figure 6, orthodontic device 10 for use in applying a constant calibrated force to certain teeth or groups of teeth so as to cause the teeth to change position within the mouth over a period of time) wherein the analogous ball joint 42 (Col. 5, lines 1-2 and Figure 6, anchor pin 40 with ball shaped outer end portion 42) is rotated about (Col. 5, lines 4-10 and see Modified Figure below, The anchor pin 40 should be capable of rotation, both vertically and laterally. Thereby, rotation vertically is about the first axis in a top to bottom surface direction of the ball 42) the analogous first axis (Col. 5, lines 4-10 and see Modified Figure below, first axis defined in top to bottom surface direction of ball 42) over an angle between 1° and 45° (Col. 5, lines 4-10, rotation of anchor pin 40 vertically by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 40° is within the claimed range), and wherein the rotation about the analogous first axis is limited by the analogous distal surface (see Modified Figure below, distal surface of ball 42) touching against (see Modified Figure below, distal surfaces touching inside of socket 16 to limit amount of angular adjustment in vertical rotation) the analogous inside of the analogous receptacle 16 (Col. 5, lines 4-10 and Figure 6, socket 16 forms a receptacle on its inside for receiving ball 42).

    PNG
    media_image3.png
    427
    514
    media_image3.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle of rotation about the first axis of Lluch in view of Lluch’575, so that the rotation about the first axis is limited by the distal surface touching against the inside of the receptacle over an angle between 1° and 45°, as taught by Jones, in order to provide an improved orthodontic device with an enhanced mesial element that is rotated about the first axis and limited given by the receptacle inner surface coupling with the distal surface to provide for a desired amount of angular adjustment (Jones, Col. 5, lines 4-10).
However, the combination of Lluch in view of Lluch’575 in view of Jones fails to explicitly disclose the ball joint is an elongate transverse pin.
Sarkisian teaches an analogous ball joint 816 (Paragraph 116 and Figure 8B, head of the interlocking member 208 configured as semi-circular 816) is an elongate transverse pin 816 (Paragraph 116 and Figure 8B, head 816 is semi-ciruclar which is elongate and transverse to the longitudinal axis of the interlocking member support 806) received in the analogous receptacle 532 (Paragraph 105 and Figure 5C, secondary retention guide 530 has contoured channel 532 to receive semi-circular head of interlocking member 208). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the ball joint and receptacle of Lluch in view of Lluch’575 in view of Jones, so that the ball joint is an elongate transverse pin received in a corresponding receptacle, as taught by Sarkisian, in order to provide an improved orthodontic device with an enhanced mesial element that has a semi-circular elongate transverse pin to be received in a contoured receptacle for providing rotation thereof (Sarkisian, Paragraph 116). 
Regarding claim 16, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) is rotated about the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1) between 0° and 40° (Col. 5, lines 4-10, rotation of anchor pin 40 vertically by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16).
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the elongate transverse pin is rotated about the first axis between 5° and 20°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin is rotated about the first axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian from between 0° and 40° to between 5° and 20° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, lines 19-20, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 4, lines 19-20, indicating the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of 5° and 20° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of 0° to 40° includes the claimed range of 5° to 20°.
Regarding claim 17, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian, wherein the elongate transvere pin 816 is “substantially” cylindrical in as much as Applicant’s Figure 3b is considered cylindrical; additionally see 35 USC 112b defining “substantially” as a cylindrical body with any shaped base and having side edges that may or may not be parallel) is substantially cylindrical.
Regarding claim 18, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) has varying cross-sectional dimensions (Sarkisian, Figure 8B, head 816 has varying cross-sections with dimensions that reduce from a central point at the interlock member support 806 towards the first and second side ends 814 of the pin 816), and wherein the cross-sectional dimensions reduce from a central point of attachment of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) to the arm (Lluch, Paragraph 8 and Figures 1-2, median arm 5) towards a first and a second end 814 of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian).
Regarding claim 19, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses a height (Lluch, Figures 1-2, height of ball joint measured along first axis from top surface to bottom surface of ball joint 1) of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) measured along the first axis (Lluch, Figures 1-2) and a length (Lluch, Figures 1-2, length of ball joint 1 measured along longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3) of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) measured along a longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian).
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose wherein a height of the elongate transverse pin measured along the first axis is less than 3/4 of a length of the elongate transverse pin measured along a longitudinal axis of the elongate transverse pin.
It appears that the device of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian would operate equally well with the claimed height and length since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” , see MPEP 2144.04(IV)(A). In the instant case, the elongate transverse pin is intended to reside within the receptacle to provide for rotational adjustment. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the height and length “may” be within the claimed ranges (Specification, Page 4, line 29).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the elongate transverse pin of the orthodontic device of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian to have a height of the elongate transverse pin measured along the first axis that is less than 3/4 of a length of the elongate transverse pin measured along a longitudinal axis of the elongate transverse pin because it appears to be an arbitrary design consideration which fails to patentably distinguish over Lluch in view of Lluch’575 in view of Jones in view of Sarkisian. 
Regarding claim 20, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) has a longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) and the receptacle (Lluch, Paragraph 9 and Figures 1-2, cavity 6) is such that the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) is rotated about (Lluch, Paragraph 2 and Figures 1-2, free rotation within a large sector of the ball joint 1 within its recess in the distal segment 12, thereby the ball joint 1 is rotated about the longitudinal axis over a free angle) the longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) over an angle.
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the angle between 0° and 60°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin rotated about its longitudinal axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian from free rotation to an angle between 0° and 60° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, lines 34-36, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 4, lines 34-36, indicating their “may” be a longitudinal axis and that the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of between 0° and 60° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of free rotation about the longitudinal axis includes the claimed range of 0° and 60°.
Regarding claim 21, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein a second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis) is defined as a mesial-distal direction substantially parallel to the distal base surface (Lluch’575, Page 3/16, lines 10-25 and Figures 2-3, Retentive base 4 of the distal segment) and being substantially perpendicular to the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1), wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) has an upper surface (Lluch, Paragraph 9 and Figures 1-2, most labial surface of ball joint 1) and a lower surface (Lluch, Paragraph 9 and Figures 1-2, most lingual surface of ball joint 1), and wherein the inside of the receptacle (Lluch, Paragraph 9 and Figures 1-2, inner portion of cavity 6) is such that the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) is rotated about (Lluch, Paragraph 2 and Figures 1-2, free rotation within a large sector of the ball joint 1 within its recess in the distal segment 12, thereby the ball joint 1 is rotated about the second axis over a free angle) the second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis) over an angle.
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose over an angle between 1° and 30°, and wherein the rotation about the second axis is limited by the upper surface and/or the lower surface touching against an inside of the receptacle.
Jones further teaches wherein the analogous inside (Col. 5, line 4-10 and Figure 6, inside of socket 16) of the analogous receptacle 16 (Col. 5, line 4-10 and Figure 6)is such that the analogous ball joint 42 (Col. 5, lines 1-2 and Figure 6) is rotated about (Col. 5, lines 4-10 and see Modified Figure below, The anchor pin 40 should be capable of rotation, both vertically and laterally. Thereby, rotation laterally is about the second axis in a mesial to distal surface direction of the ball 42) the analogous second axis (Col. 5, lines 4-10 and Figure 6, second axis defined as a mesial surface to distal surface direction of ball 42) over an analogous angle between 0° and 40° (Col. 5, lines 4-10, rotation of anchor pin 40 laterally by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16), and wherein the rotation about (Col. 5, lines 4-10 and Figure 6) the analogous second axis (Col. 5, lines 4-10 and Figure 6) is limited by (Col. 5, lines 4-10 and Figure 6, rotation of labial and lingual surfaces of ball 42 in contact with corresponding walls of the socket 16 limits the lateral rotation of the pin 40) the analogous upper surface (Col. 5, lines 4-10 and Figure 6, top surface of ball 42 is most labial surface) and the analogous lower surface (Col. 5, lines 4-10 and Figure 6, bottom surface of ball 42 is most lingual surface) touching against the analogous inside (Col. 5, line 4-10 and Figure 6) of the analogous receptacle 16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle of rotation about the second axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian, so that the rotation about the second axis is limited by the upper and lower surfaces touching against the inside of the receptacle over an angle between 1° and 40°, as taught by Jones, in order to provide an improved orthodontic device with an enhanced mesial element that is rotated about the second axis and limited given by the receptacle inner surface coupling with the upper and lower surfaces to provide for a desired amount of angular adjustment (Jones, Col. 5, lines 4-10).
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian as modified fails to explicitly disclose an angle between 1° and 30°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin rotates about the second axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian as modified from between 0° and 40° to between 1° and 30° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 5, lines 6-8, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 5, lines 6-8, indicating the interior shape of the receptacle “may” be and that the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of between 1° and 30° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of between 0° and 40° includes the claimed range of 1° and 30°.
Regarding claim 22, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein a centre plane (Lluch, Figures 1-2, centre plane formed by first axis from top-bottom direction and second axis from mesial-distal direction) is defined by the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1) and the second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis), and wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) is asymmetrical (Sarkisian, Paragraph 116 and Figure 8B, head 816 is assymetrical as given by surface 812 compared to semi-circular opposite surface) with respect to the centre plane (Lluch, Figures 1-2).
Regarding claim 23, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein a centre plane (Lluch, Figures 1-2, centre plane formed by first axis from top-bottom direction and second axis from mesial-distal direction) is defined by the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1) and the second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis), and wherein the receptacle (Modification of Figures 1-2 of Lluch in view of Figure 5C of Sarkisian, modifying the shape of the receptacle 6 of Lluch for the contoured channel 532 of Sarkisian) is asymmetrical (Sarkisian, Paragraph 102 and Figure 5C, channel 532 is assymetrical as given by surfaces 512,514 compared to semi-circular bottom surface 516) with respect to the centre plane (Lluch, Figures 1-2).
Regarding claim 24, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the projection (Lluch’575, Page 2/26, lines 24-25 and Figures 1-3, projection 11) of the mesial element (Lluch, Paragraph 8 and Figures 1-2, mesial element comprised of median arm 5) is a hook (Lluch’575, Page 2/26, lines 24-25 and Figures 1-3, projection 11 running up and forward forms a hook shape).
Regarding claim 25, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses an angle (Lluch, Figures 1-2, angle formed between longitudinal axis of the ball joint 1 and the longitudinal axis of the arm 5) between a longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) of the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) and a longitudinal axis (Lluch, Paragraph 9 and Figures 1-2, longitudinal axis of median arm 5) of the arm (Lluch, Paragraph 9 and Figures 1-2, median arm 5).
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the angle is between 70° and 90°.
It appears that the device of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian would operate equally well with the claimed angle formed between the longitudinal axis of the elongate transverse pin and the longitudinal axis of the arm since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform than the prior art device, the claimed device was not patentably distinct from the prior art device” , see MPEP 2144.04(IV)(A). In the instant case, the elongate transverse pin is intended to reside within the receptacle to provide for rotational adjustment to its coupled arm. Further, applicant has not disclosed that the range claimed solves any stated problem or is for any particular purpose, indicating simply that the angle “may” be within the claimed ranges (Specification, Page 9, line 22-23).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the angle formed between the longitudinal axis of the elongate transverse pin and the longitudinal axis of the arm of the orthodontic device of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian to have an angle between 70° and 90° because it appears to be an arbitrary design consideration which fails to patentably distinguish over Lluch in view of Lluch’575 in view of Jones in view of Sarkisian. 
Regarding claim 26, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses a kit comprising the orthodontic device (Lluch, Paragraph 1 and Figures 1-2) according to claim 15 and one or more rubber bands (Lluch’575, Page 2/26, lines 24-25, class II elastic element is defined as a rubber band).
Regarding claim 29, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) has the longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) and the receptacle (Lluch, Paragraph 9 and Figures 1-2, cavity 6) is such that the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) is rotated about (Lluch, Paragraph 2 and Figures 1-2, free rotation within a large sector of the ball joint 1 within its recess in the distal segment 12, thereby the ball joint 1 is rotated about the longitudinal axis over a free angle) the longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) over an angle.
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the angle between 15° and 45°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin rotated about its longitudinal axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian from free rotation to an angle between 15° and 45° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, lines 34-36, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 4, lines 34-36, indicating their “may” be a longitudinal axis and that the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of between 15° and 45° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of free rotation about the longitudinal axis includes the claimed range of 15° and 45°.
Regarding claim 30, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) is rotated about the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1) between 0° and 40° (Jones, Col. 5, lines 4-10, rotation of anchor pin 40 vertically by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16)
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the elongate transverse pin is rotated about the first axis between 8° and 15°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin is rotated about the first axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian from between 0° and 40° to between 8° and 15° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, lines 19-20, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 4, lines 19-20, indicating the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of 8° and 15° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of 0° to 40° includes the claimed range of 8° to 15°.
Regarding claim 31, Lluch discloses an orthodontic device (Paragraph 1 and Figures 1-2, Auxiliary element for the segmental distalisation of the canine-to-molar posterior maxillary area in orthodontic treatments)  for the segmental distalization of a posterior jawbone area comprising: a mesial element 5 (Paragraph 8 and Figures 1-2, mesial element comprised of median arm 5) and an arm 5 (Paragraph 8 and Figures 1-2, median arm 5) wherein the arm 5 comprises a ball joint 1 (Paragraphs 8 and Figures 1-2, ball joint 1 at distal end of median arm 5) at a distal end of the arm 5; a distal base 12 (Paragraph 9 and Figures 1-2, distal segment 12) and a receptacle 6 (Paragraph 9 and Figures 1-2, cavity 6 receives ball joint 1) for receiving the ball joint 1; a first axis (see Modified Figure below, first axis extends in a bottom to top surface direction of the ball joint 1 which runs perpendicular to distal segment 12) is defined as being substantially perpendicular to the distal base 12, and wherein an inside (Paragraph 9 and Figures 1-2, inner portion of cavity 6) of the receptacle 6  is such that the ball joint 1 is rotated about (Paragraph 9 and see Modified Figure below, lateral surplus of ball joint 1 within cavity 6 allows for lateral play and play with respect to the axis of the median arm, thereby the ball joint 1 is rotated about the first axis over a desired angle range limited by the lateral faces 7,8 of the cavity 6 with the lateral faces 2,3 of the ball joint) the first axis over an angle, and wherein the rotation about the first axis is limited (Paragraph 9 and see Modified Figure below, lateral surplus defined by the lateral faces 7,8 of the cavity 6 touching with the lateral faces 2,3 of the ball joint determines the limit that the ball joint is rotated about the first axis) by the ball joint 1 touching against an inside of the receptacle 6.

    PNG
    media_image1.png
    812
    503
    media_image1.png
    Greyscale

However, Lluch fails to explicitly disclose the mesial element configured for attachment to a premolar or a canine, including a hook for coupling with a traction element, a distal base configured for attachment to a molar, wherein the first axis is defined as being substantially perpendicular to a distal base surface.
Lluch’575 teaches an analogous orthodontic device (Page 3/16, lines 10-25 and Figures 1-4, auxiliary element for the segmental distalization of the maxillary posterior canine area) with the analogous mesial element 1 (Page 3/16, lines 10-25 and Figure 1, mesial segment 1 has an arm that will be fixed to the canine) configured for attachment to a premolar or a canine (Page 3/16, lines 10-25 and Figure 2, Retentive base 3 of the mesial segment 1 that is fixed to the canine by means of adhesive), including a hook 11 (Page 3/16, lines 10-25 and Figure 2, Blunt projection, located on the outside of the anterior end of the mesial segment, running up and forward in a hook shape, whose function is to allow the fixation of a class II elastic element) for coupling with a traction element (Page 3/16, lines 10-25, class II elastic element; this is the structure as defined by the 112f analysis above), the analogous distal base 2 (Page 3/16, lines 10-25 and Figures 1-4, Distal segment 2 that is fixed to the molar) configured for attachment to a molar (Page 3/16, lines 10-25 and Figures 2-3, Retentive base 4 of the distal segment that is fixed when molaring with adhesive), wherein the analogous first axis (Page 3/16, lines 10-25 and see Modified Figure below, first axis extends in a bottom to top surface direction of the patella 7 which is perpendicular to the distal base surface 4; see 35 USC 112b defining “substantially” as slight differences in angle above and below 90°) is defined as being substantially perpendicular to a distal base surface 4 (Page 3/16, lines 10-25 and Figures 2-3, Retentive base 4 of the distal segment that is fixed when molaring with adhesive).

    PNG
    media_image2.png
    446
    566
    media_image2.png
    Greyscale

It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the mesial element and the distal base of Lluch, so that there is a mesial base surface configured for attachment to a premolar or a canine, a projection for coupling with a traction element, a distal base surface configured for attachment to a molar, wherein the first axis is defined as being substantially perpendicular to the distal base surface, as taught by Lluch’575 in order to provide an improved orthodontic device with an enhanced mesial element and distal base that connect to portions of the teeth with their respective base surfaces and couple with an elastic traction element for applied rotation (Lluch’575, Page 3/16, lines 10-25).
However, the combination of Lluch in view of Lluch’575 fails to explicitly disclose rotated about the first axis over an angle between 1° and 45°.
Jones teaches an analogous orthodontic device (Col. 1, lines 11-13, Col. 3, lines 42-44, and Figure 6, orthodontic device 10 for use in applying a constant calibrated force to certain teeth or groups of teeth so as to cause the teeth to change position within the mouth over a period of time) wherein the analogous ball joint 42 (Col. 5, lines 1-2 and Figure 6, anchor pin 40 with ball shaped outer end portion 42) is rotated about (Col. 5, lines 4-10 and see Modified Figure below, The anchor pin 40 should be capable of rotation, both vertically and laterally. Thereby, rotation vertically is about the first axis in a top to bottom surface direction of the ball 42) the analogous first axis (Col. 5, lines 4-10 and see Modified Figure below, first axis defined in top to bottom surface direction of ball 42) over an angle between 1° and 45° (Col. 5, lines 4-10, rotation of anchor pin 40 vertically by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16; See MPEP 2144.05 prima facia obviousness of overlapping ranges, as 40° is within the claimed range).

    PNG
    media_image3.png
    427
    514
    media_image3.png
    Greyscale

However, the combination of Lluch in view of Lluch’575 in view of Jones fails to explicitly disclose the ball joint is an elongate transverse pin.
Sarkisian teaches an analogous ball joint 816 (Paragraph 116 and Figure 8B, head of the interlocking member 208 configured as semi-circular 816) is an elongate transverse pin 816 (Paragraph 116 and Figure 8B, head 816 is semi-ciruclar which is elongate and transverse to the longitudinal axis of the interlocking member support 806) received in the analogous receptacle 532 (Paragraph 105 and Figure 5C, secondary retention guide 530 has contoured channel 532 to receive semi-circular head of interlocking member 208). 
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the shape of the ball joint and receptacle of Lluch in view of Lluch’575 in view of Jones, so that the ball joint is an elongate transverse pin received in a corresponding receptacle, as taught by Sarkisian, in order to provide an improved orthodontic device with an enhanced mesial element that has a semi-circular elongate transverse pin to be received in a contoured receptacle for providing rotation thereof (Sarkisian, Paragraph 116). 
Regarding claim 32, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein a second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis) is defined as a mesial-distal direction that is substantially parallel to distal base surface (Lluch’575, Page 3/16, lines 10-25 and Figures 2-3, Retentive base 4 of the distal segment) of the distal base (Lluch, Paragraph 9 and Figures 1-2, distal segment 12) and is substantially perpendicular to the first axis (Lluch, Figures 1-2, first axis extends in a bottom to top surface direction of the ball joint 1), wherein the inside of the receptacle (Lluch, Paragraph 9 and Figures 1-2, inner portion of cavity 6) is such that the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) is rotated about (Lluch, Paragraph 2 and Figures 1-2, free rotation within a large sector of the ball joint 1 within its recess in the distal segment 12, thereby the ball joint 1 is rotated about the second axis over a free angle) the second axis (Lluch, Paragraph 9 and Figures 1-2, second axis defined as a mesial surface to distal surface direction of ball joint 1 parallel to the distal base segment 12 and perpendicular to first axis) over an angle.
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose over an angle between 1° and 30°, and wherein the rotation about the second axis is limited by the upper surface and/or the lower surface touching against an inside of the receptacle.
Jones further teaches wherein the analogous inside (Col. 5, line 4-10 and Figure 6, inside of socket 16) of the analogous receptacle 16 (Col. 5, line 4-10 and Figure 6)is such that the analogous ball joint 42 (Col. 5, lines 1-2 and Figure 6) is rotated about (Col. 5, lines 4-10 and see Modified Figure below, The anchor pin 40 should be capable of rotation, both vertically and laterally. Thereby, rotation laterally is about the second axis in a mesial to distal surface direction of the ball 42) the analogous second axis (Col. 5, lines 4-10 and Figure 6, second axis defined as a mesial surface to distal surface direction of ball 42) over an analogous angle between 0° and 40° (Col. 5, lines 4-10, rotation of anchor pin 40 laterally by an angle such as about 20 degrees on each side of the longitudinal axis, or a total of about 40 degrees of maneuverability, thus allowing for movement of the anchor pin 40 relative to the socket 16), and wherein the rotation about (Col. 5, lines 4-10 and Figure 6) the analogous second axis (Col. 5, lines 4-10 and Figure 6) is limited by (Col. 5, lines 4-10 and Figure 6, rotation of labial and lingual surfaces of ball 42 in contact with corresponding walls of the socket 16 limits the lateral rotation of the pin 40) the analogous upper surface (Col. 5, lines 4-10 and Figure 6, top surface of ball 42 is most labial surface) and the analogous lower surface (Col. 5, lines 4-10 and Figure 6, bottom surface of ball 42 is most lingual surface) touching against the analogous inside (Col. 5, line 4-10 and Figure 6) of the analogous receptacle 16.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle of rotation about the second axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian, so that the rotation about the second axis is limited by the upper and lower surfaces touching against the inside of the receptacle over an angle between 1° and 40°, as taught by Jones, in order to provide an improved orthodontic device with an enhanced mesial element that is rotated about the second axis and limited given by the receptacle inner surface coupling with the upper and lower surfaces to provide for a desired amount of angular adjustment (Jones, Col. 5, lines 4-10).
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian as modified fails to explicitly disclose an angle between 1° and 30°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin rotates about the second axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian as modified from between 0° and 40° to between 1° and 30° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 5, lines 6-8, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 5, lines 6-8, indicating the interior shape of the receptacle “may” be and that the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of between 1° and 30° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of between 0° and 40° includes the claimed range of 1° and 30°.
Regarding claim 33, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian, wherein the elongate transvere pin 816 is “substantially” cylindrical in as much as Applicant’s Figure 3b is considered cylindrical; additionally see 35 USC 112b defining “substantially” as a cylindrical body with any shaped base and having side edges that may or may not be parallel) is substantially cylindrical.
Regarding claim 34, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above and further discloses wherein the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian, modifying the ball joint 1 of Lluch for the elongate transverse pin 816 of Sarkisian) has a longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) and the receptacle (Lluch, Paragraph 9 and Figures 1-2, cavity 6) is such that the elongate transverse pin (Modification of Figures 1-2 of Lluch in view of Figure 8B of Sarkisian) is rotated about (Lluch, Paragraph 2 and Figures 1-2, free rotation within a large sector of the ball joint 1 within its recess in the distal segment 12, thereby the ball joint 1 is rotated about the longitudinal axis over a free angle) the longitudinal axis (Lluch, Figures 1-2, longitudinal axis of ball joint 1 from lateral surface 2 to lateral surface 3 in inferior-superior direction) over an angle.
However, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian fails to explicitly disclose the angle between 0° and 60°.
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the angle that the elongate transverse pin rotated about its longitudinal axis of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian from free rotation to an angle between 0° and 60° as applicant appears to have placed no criticality on the claimed range (see Specification, Page 4, lines 34-36, indicating the claimed range as non-limiting being “in some examples”; See Specification, Page 4, lines 34-36, indicating their “may” be a longitudinal axis and that the angle “can” be within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. See MPEP 2144.05(I). Overall, an angle of between 0° and 60° results in no unexpected patentable result, and is modified according to its intended application of having a desired amount of rotation. Ultimately, the prior art range of free rotation about the longitudinal axis includes the claimed range of 0° and 60°.
Claims 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lluch (U.S. Patent Pub. No. 20060257812) in view of Lluch (WO 03028575 A2; hereinafater Lluch’575’) in view of Jones (U.S. Patent No. 4795342) in view of Sarkisian (U.S. Patent Pub. No. 20060174897), as applied to claim 26, and in further view of Dickerson (U.S. Patent Pub. No. 20140335468).
Regarding claim 27, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian discloses the invention as described above but fails to explicitly disclose an anchor for coupling with the rubber band.
Dickerson teaches an analogous orthodontic device (Paragraph 32 and Figure 1, orthodontic appliance for class II correction of patient’s teeth) comprising an anchor 60 (Paragraph 36 and Figures 1,9, band 60 used to secure the lower end of an elastic 50 to a lower molar 14) for coupling with the analogous band 50 (Paragraph 36 and Figures 1,9, elastic 50 is formed in a band shape).
It would have been obvious for a person having ordinary level of skill in the art before the effective filing date of the claimed invention to modify the rubber band of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian, so that the rubber band is coupled to an anchor, as taught by Dickerson, in order to provide an improved orthodontic device with an enhanced connection of the rubber band to the teeth provided by an anchor for providing a desired amount of biasing force (Dickerson, Paragraph 36).
Regarding claim 28, the combination of Lluch in view of Lluch’575 in view of Jones in view of Sarkisian in view of Dickerson discloses the invention as described above and further discloses wherein the anchor 60 (Dickerson, Paragraph 36 and Figures 1,9) is a bracket 62 (Dickerson, Paragraphs 32, 36 and Figures 1,9, attachment arm 62 is construed as a bracket that projects from the band 60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Voudouris (WO 2017070799 A1)
Zhang et al. (US 20150064651 A1)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Milo whose telephone number is (571)272-6476.  The examiner can normally be reached on Mon-Fri 7:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on +1(571) 270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL MILO/
Art Unit 3786       

/MICHELLE J LEE/Primary Examiner, Art Unit 3786